 



EXHIBIT 10.39
(SPECTRANETICS LOGO) [d35900d3590000.gif]
February 10, 2006
Stephen D. Okland, JR.
25 Old Farm Road
Hopkinton, MA 01748
(508) 497-0905 (H)
(774) 242-9070 (M)
Dear Stephen:
We are pleased to offer you the position of Vice President of Sales for the
Spectranetics Corporation. Your compensation will be $180,000 annually or
$6,923.08 bi-weekly. You will receive a 125,000 stock options, effective your
date of hire. The options vest 25% one-year following your original grant date
and 6.25% each calendar quarter thereafter (total vesting period of four years).
All of your rights and interests to the stock options are defined specifically
in the 1997 Equity Participation Plan of The Spectranetics Corporation. At the
discretion of the Board of Directors, additional options may be granted based on
Company and personal performance.
You are eligible to participate in the Quarterly Bonus Program, which at the
current annual target is $130,000 based on your achieving established
objectives.
If you sell your home and relocate to Colorado Springs within your first
24 months of employment, Spectranetics will reimburse your normal home sale
commission costs, reimburse you for the cost of moving your household goods, up
to two vehicles and a house-hunting trip for you and your spouse.
You will receive a signing bonus of $5,000. If you should leave Spectranetics
either voluntarily or for cause within the first 12 months following your
relocation, you will be obligated to reimburse all expenses paid by
Spectranetics for the movement of your household goods and home sale commissions
within 60 days following your last day of employment.
You will report directly to me and your start date is to be determined.
You will be eligible to participate in our medical/dental benefits program the
first of the month following date of hire. The following benefits have a 60 to
90 day waiting period: 401(k), Company Paid Group Life and AD&D, Short Term and
Long Term Disability, Voluntary Life Insurance and ESPP (Employee Stock Purchase
Plan). These along with other benefits will be explained in detail during your
orientation.
This employment offer is also subject to your compliance with the following
requirements and completion of forms:

1.   Confidentiality Agreement: We are offering you a position of trust, which
requires the maintenance of confidence. This agreement outlines your commitment
to respect the proprietary nature of our business; it also discusses Colorado’s
employment-at-will doctrine. Therefore, it will be necessary for you to execute
this agreement before your start date.

2.   Employment Eligibility Verification Form (Form I-9): All employees are
required to prove their eligibility to work in the United States as required by
the U.S. Immigration Law.

 



--------------------------------------------------------------------------------



 



Page 2
Stephen D. Okland, JR.

3.   Employment Application   4.   W-4 Form   5.   Personal Information Form

Please fax a signed copy of your acceptance of this offer letter to Sandra
Guenette, Director of Human Resources, at (719) 482-1396.
Again Stephen, we are very pleased to offer you this position and are excited
about you becoming a key member of our executive team. If you have any questions
or concerns, please feel free to contact Sandra or me.
Sincerely,
Will McGuire, COO
Spectranetics
96 Talamine Court
Colorado Springs, CO 80907
719-633-8333 Office
719-442-2534 Direct
ACCEPTED:

/s/ Stephen Okland   February 10, 2006
 
   
Stephen Okland Signature
  Date

 